DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (JP 2000202790 A), in view of Sinyavskiy et al. (US 2018/0001474 A1), and in further view of Matsubara (JP 2013169221 A).
Regarding claims 1 and 9, Takimoto teaches a mobile robot (Fig. 7, [0040], “a cleaning robot”) capable of interacting with at least one target object to be sensed ([0043]-[0044]), the mobile robot comprising: 
a main body 1a forming an exterior of the mobile robot (Fig. 7, [0041], “main body 1a of the cleaning robot”); 
a drive motor configured to move and rotate the main body (Fig. 7, [0041], “traveling wheels 2a driven by a traveling motor (not shown) and driven wheels 3a rotatably attached are arranged”); 
at least one sensor 5a (Fig. 7, [0041], “ultrasonic sensor 5a installed around the main body 1a”) configured to sense movement or sound of the at least one target object located within a predetermined distance from the main body ([0042], “a moving object detection unit 41a that detects a moving object within a certain distance from the detection state of the ultrasonic sensor 5a is provided inside the control unit 4a”); and 
a processor 4a configured to control movement of the main body while communicating with the drive motor and the at least one sensor ([0042], “the control unit 4a is electrically connected to the drive motor, the ultrasonic sensor 5a, … the drive motor for the rotating brush 11a, and controls display, travel, and cleaning operations.”), wherein the processor is configured to perform operations comprising: 
(A) determining whether a distance between the main body and the at least one target object is shorter than the predetermined distance ([0044], “a change in the ultrasonic sensor 5 is detected by the moving object detection means 41a and the distance from the main body is within a certain range, for example, within 1 m”); 
(B) ascertaining an identity of the at least one target object when the distance between the main body and the at least one target object is shorter than the predetermined distance ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction.”); 
(C) recording an execution operation executed by the mobile robot in an area in which the main body is located within the predetermined distance from the at least one target object ([0043], “Normally, the traveling speed of the cleaning robot is set to travel at a constant speed, for example, 30 cm/S”), and sensing a change in movement or sound of the at least one target object of which the identity has been ascertained ([0043], “When a person or the like is suddenly detected to be moving forward while performing this cleaning operation, if the person or the like is moving forward, if the main body moving speed is 30 cm/S, The approaching speed is detected by adding the moving speed of the person to the moving speed, for example, 50 cm/S.”); and 
(D) adjusting the execution operation of the mobile robot ([0044], “when a moving object such as a person is detected within 1 m of the cleaning robot, the traveling speed is reduced to move the object (30 cm/S→10 cm/S)”) so that an amount of change in movement or sound of the at least one target object of which the identity has been ascertained decreases ([0044], “It eliminates the fear and anxiety that there is nothing.”).
	The feature “so that the amount of change in movement or sound of the at least one target object of which the identity has been ascertained decreases” of claim 1 does not further structurally define the claimed mobile robot because this feature is not part of the claimed robot, i.e. the mobile robot cannot control how the target object reacts in response to being within a certain distance away from the mobile robot. The mobile robot as taught in Takimoto is able to perform the operations of the mobile robot as claimed in claim 1 and is able to reduce the fear and anxiety of the target object.  
Takimoto fails to specifically teach wherein when the sensing the change comprises sensing a first amount of change in movement or sound of the at least one target object at a first time point when the distance between the main body and the at least one target object is within the predetermined distance, and sensing a second amount of change in movement or sound of the at least one target object at a second time point when a predetermined time has elapsed from the first time point in the operation (C), and 
wherein, if the second amount of change is lower than the first amount of change, the processor is configured to adjust, in the operation (D), the operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing. 
However, in the same field of endeavor, Sinyavskiy teaches wherein when the sensing the change comprises sensing a first amount of change in movement or sound of the at least one target object at a first time point when the distance between the main body and the at least one target object is within the predetermined distance, and sensing a second amount of change in movement or sound of the at least one target object at a second time point when a predetermined time has elapsed from the first time point in the operation (C) ([0063]-[0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto to adjust the execution operation of the mobile robot so that the mobile robot continues to perform an operation that it was previously performing when the amount of change in movement or sound of the at least one target object is within a predetermined range, even if the distance between the main body and the at least one target object decreases, as taught by Sinyavskiy. This modification ensures the mobile robot to continue its operation without reducing speed when false positives are detected due to noise, movement by the robot, measurement artifacts, etc. and to reduce its speed while continuing its operating when a moving person or object is detected. 
Neither Takimoto nor Sinyavskiy specifically teaches wherein, if the second amount of change is lower than the first amount of change, the processor is configured to adjust, in the operation (D), the operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing. 
However, in the same field of endeavor, Matsubara teaches wherein, if the second amount of change is lower than the first amount of change, the processor is configured to adjust, in the operation (D), the operation of the mobile robot so that the mobile robot continues to perform an operation that the mobile robot was previously performing ([0045], “The control unit 11 determines that the sound source is in the direction in which the sound is the largest based on the strength of the voice in each direction obtained in this way, and the direction opposite to the sound source, that is, the voice is determined as the away direction away from the sound source.”; [0046], “The steps S43 to S47 are processing for causing the cleaning robot 1 to travel in the separation direction during a predetermined period when a person is detected, but as a modification, a threshold (second threshold) for which the sound size is predetermined The cleaning robot 1 may be caused to travel in the separation direction until it falls below.” – This is interpreted as when the sound size falls below a threshold (i.e. after a predetermined period of time), the cleaning robot 1 stop traveling in the separation direction and continues its previous cleaning operation by traveling in any cleaning direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy and Matsubara, to allow the mobile robot to continue performing an operation that the mobile robot was previously perform when a second amount of change of sound or movement is lower than a first amount of change of sound or movement, as taught by Matsubara. This modification ensures that the mobile robot is at a safe distance away from the target object and therefore preventing potential collisions between the target object and the mobile robot. 

Regarding claims 2 and 10, Takimoto does not specifically teach the processor is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement or sound of the at least one target object, upon completion of the operation (A), the operation (B), and the operation (C). 
However, Sinyavskiy teaches the processor is configured to perform an operation of: (C-1) learning, in association with the identity of the at least one target object, the execution operation of the mobile robot and the change in movement of the at least one target object, upon completion of the operation (A), the operation (B), and the operation (C) ([0069], “robot 100 can further utilize machine learning, wherein robot 100 can learn to detect instances of motion by seeing instances motion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy and Matsubara, to configure the robot to learn the execution operation of the mobile robot and the change in movement of the at least one target object, as taught by Sinyavskiy. This modification allows the robot to adapt to more instances of motion of the moving objects, as stated by Sinyavskiy. 

Regarding claims 3 and 11, Takimoto teaches the processor is configured to perform an operation of: (C-2) analyzing, through a result of the learning in the operation (C-1), a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object ([0043]-[0044]).
Takimoto fails to specifically teach analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity.
However, Sinyavskiy teaches analyzing a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity ([0040], “(i) provide for automatic detection of people, animals, and/or objects; (ii) enable robotic detection of people, animals, and/or objects; (iii) reduce or eliminate injuries by enabling safer interactions with moving bodies” and [0041], “people and/or animals can behave unpredictably and/or suddenly. By way of illustration a person and/or animal can change directions abruptly. A person and/or animal can also change speeds quickly, in some cases with little notice. Present systems that do not differentiate between people/animals and objects may not adequately react to the behaviors of people/animals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy and Matsubara, to analyze a correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object for each target object identity, as taught by Sinyavskiy, in order to allow the robot to react adequately to unpredictable behaviors of people/animals and perform actions accordingly, as stated by Sinyavskiy in [0041]. 

Regarding claim 4, Takimoto further teaches the processor is configured to determine an operation of the mobile robot to be adjusted in the operation (D), based on the correlation between the execution operation of the mobile robot and the change in movement or sound of the at least one target object analyzed in the operation (C-2) ([0043]-[0044]).

Regarding claim 7, Takimoto teaches the processor is configured to include a camera for capturing an image of the at least one target object to be sensed ([0045], “an image recognition means for recognizing the surrounding image by a camera or the like”).

Regarding claim 8, Takimoto teaches the processor is configured to ascertain an identity of the at least one target object based on the image of the at least one target object captured by the camera ([0045], “When the image recognition means is used, the type of moving object is determined by a known technique such as contour extraction”).

5.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto, in view of Sinyavskiy and Matsubara, and in further view of Tian et al. (US 2016/0059416 A1), hereinafter Tian.
Regarding claims 5 and 12, the teachings of Takimoto, Sinyavskiy, and Matsubara have been discussed with respect to claims 1 and 9. Takimoto, Sinyavskiy, and Matsubara do not specifically teach the processor is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D).
However, in the same field of endeavor, Tian teaches the processor is configured to repeatedly perform the operation (C) at intervals of a predetermined time within a predetermined time range after completion of the operation (D) ([0054], “the robot is controlled to stop and wait until the human has left the buffer zone… Additional presence information may be obtained at subsequent times from visual detectors to monitor the presence of the human in an ongoing fashion.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takimoto, in view of Sinyavskiy and Matsubara, to continuously perform the operation (C) after completion of the operation (D), as taught by Tian. This modification would allow the robot to resume its operation when the detected moving object/human is out of the detection zone of the robot, as suggested by Tian.

Response to Arguments
6.	Applicant’s arguments filed 12/27/2021, with respect to the rejection(s) of claim(s) 1 and 9 under Takimoto (JP 2000202790A), in view of Sinyavskiy et al. (US 2018/0001474 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takimoto (JP 2000202790A), in view of Sinyavskiy et al. (US 2018/0001474 A1), and in further view of Matsubara (JP 2013169221 A).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664